DETAILED ACTION

Claim Objections
Claims 2, 4, and 5 are objected to because of the following informalities:  
Claim 2 recites “a second inlet” versus -the second inlet- despite this limitation already being introduced in claim 1. For the purposes of examination, claim 2 is interpreted as reciting - wherein the second inlet is connected to a second exhaust port, wherein the first inlet, the second inlet, and the first outlet are oriented in a shared plane and form a Y-shape-.
Similarly, claim 4 recites “a second inlet” versus -the second inlet- despite the limitation already being introduced in claim 1. For the purposes of examination, claim 4 is interpreted as reciting -wherein the second inlet is connected to a second exhaust port, wherein the first inlet, the second inlet, the first outlet, and the second outlet are located on a shared plane and form an X-shape-.
Similarly, claim 5 recites “a second inlet” versus -the second inlet- despite the limitation already being introduced on claim 1. For the purposes of examination, claim 5 is interpreted as reciting -wherein the second inlet is configured to connect to a second exhaust port, wherein the first inlet and the second inlet are on a shared plane and the first outlet and the second outlet are on a shared vertical plane-.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Korner (US Pub No 2004/0109759) in view of Weinzierl (US Pat No 6,651,765).
In regard to claim 1, 
Korner discloses an engine assembly comprising an engine (20, see Paragraph 0019) and an exhaust manifold (with at least elements 1, 2, 3, ad 4, see Figs 1 and 2), the exhaust manifold comprising: 
at least a first inlet (at the upstream end of any of elbow pipes “1”) connected to at least a first exhaust port (when assembled, see Paragraph 0019); a first outlet (5) connected to provide exhaust received from the first inlet (at the upstream end of any of elbow pipes “1”, for the purposes of examination, considered to be the “left most” elbow as seen in Fig 1) and a second inlet (at the upstream end of any other of elbow pipes “1”, for the purposes of examination, considered to be the “right most” elbow as seen in Fig 1) to a first exhaust path (by-pass channel, see Paragraph 0021); and a second outlet (4’, best seen in Fig 2) connected to provide exhaust received from the first inlet and the second inlet (the two elbows 1) to a second exhaust path (to turbocharger supply path 21, see Figs 1 and 2 and Paragraph 0021).
Korner does not positively disclose wherein the engine assembly is found in a snowmobile comprising: a frame; at least one ski; and handlebars operatively coupled to the at least one ski.
However, it is very well known in the art to utilize engines in such applications. 
Weinzierl discloses that it is common to configure snowmobiles with similar (turbocharged) engines (See Col 1, lines 6-9: “The present invention relates to snowmobiles, and more particularly to snowmobiles with engines having air chargers such as exhaust-driven (turbo) or mechanical superchargers.”). Further, Weinzierl discloses the basic elements of a snowmobile (frame, generally the body of Fig 1; ski, 28; and handlebars, 32). 
Utilizing the engine of Korner in a snowmobile (having the generic elements of a frame, ski, and handlebars) is a simple combination of prior art elements according to known methods to yield predictable results (MPEP 2141 III); and as such, would have been obvious to one of ordinary skill in the art at the time the invention was made; especially as such a combination is shown to be commonly known by Weinzierl.
In regard to claim 2, Korner with Weinzierl discloses the snowmobile of claim 1, wherein the second inlet (the “right most” elbow as seen in Fig 1) is connected to a second exhaust port (when assembled, see Paragraph 0019), wherein the first inlet (the “left most” elbow as seen in Fig 1), the second inlet, and the first outlet (5) are oriented in a shared plane and form a Y-shape (see the annotated image, below).

    PNG
    media_image1.png
    770
    983
    media_image1.png
    Greyscale

In regard to claim 3, Korner with Weinzierl discloses the snowmobile of claim 2, wherein the second outlet (4’) is oriented at an angle relative to the shared plane (see annotated image below) defined by the first inlet (the “left most” elbow as seen in Fig 1), the second inlet (the “right most elbow as seen in Fig 1), and the first outlet (5).

    PNG
    media_image2.png
    854
    804
    media_image2.png
    Greyscale

In regard to claim 4, Korner with Weinzierl discloses the snowmobile of claim 1, wherein the second inlet (the “right most” elbow as seen in Fig 1) is connected to a second exhaust port (when assembled), wherein the first inlet (the “left most” elbow as seen in Fig 1), the second inlet, the first outlet (5), and the second outlet (4’) are located on a shared plane (at least some portion of each element on a place passing through the line defined by the longitudinal axis of tubes 3 and 4) and form an X-shape (se the general X-shape in the image below; in other words, having 4 rays extending from a common point).

    PNG
    media_image3.png
    781
    970
    media_image3.png
    Greyscale

In regard to claim 5, Korner with Weinzierl discloses the snowmobile of claim 1, wherein the second inlet (the “right most” elbow as seen in Fig 1) is configured to connect to a second exhaust port (when assembled), wherein the first inlet (the “left most” elbow as seen in Fig 1) and the second inlet are on a shared plane and the first outlet (5) and the second outlet (4’) are on a shared vertical plane (see image below).

    PNG
    media_image4.png
    880
    772
    media_image4.png
    Greyscale

In regard to claim 6, Korner with Weinzierl discloses the snowmobile of claim 5, wherein the first outlet is oriented at a first angle relative to the shared horizontal plane defined by the first inlet and the second inlet (with the horizontal as set forth above, the first outlet (5) is generally arranged at a first angle of 0°) and wherein the second outlet (4’) is oriented at a second angle (generally at some negative angle appearing approximately 45°) relative to the shared horizontal plane defined by the first inlet and the second inlet.
In regard to claim 7, Korner with Weinzierl discloses the snowmobile of claim 6, wherein the first angle is approximately equal to the second angle (considered broadly as both are well within the same 90° cone).

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 8-19 are re rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 8-19 of prior U.S. Patent No. 11,255,248. This is a statutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB M AMICK whose telephone number is (571)272-5790. The examiner can normally be reached Core Hours 10-6 M-F (First Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB M AMICK/Primary Examiner, Art Unit 3747